Phelps, J.
The legal principles applicable to this case are too familiar and well settled to admit of controversy, and no difference is claimed to exist except with respect to the proper application of the law to the facts as they have been found by the Court of Common Pleas.
The plaintiff was a merchant tailor, and the goods in question such articles of apparel as are usually worn by young men of the age of the defendant’s son; and some and perhaps a large part of the plaintiff’s bill of particulars consists *368of articles which may be regarded as necessary to the circumstances and condition of the son, who was a mechanic between eighte'en and twenty-one years of age, residing in the defendant’s family, and most of the time in his service, and, as we understand the finding, without other compensation than his support.
The accounts between the parties were last adjusted on the 24th day of April, 1867, when the bill now under consideration was commenced. About four years prior thereto the defendant published a notice forbidding all persons trusting his son on the defendant’s credit,* and it is assigned as error that the court held that the plaintiff was entitled to recover after his knowledge of the publication of this notice, and did not hold that, as the goods were all delivered to a minor son for whom his father provided, the defendant was not liable.
We think the facts found by the court below satisfactorily dispose of both these objections. It appears in the record that after the publication by the defendant of his notice, the son continued to purchase goods of the plaintiff as before, for which the defendant paid, and so far as appears without objection or complaint. If he was dissatisfied and intended to avoid personal liability he should have adhered to the declaration contained in his notice. By continuing to pay he continued to recognize the propriety of the plaintiff’s conduct in delivering the goods to his son on the defendant’s credit, and might reasonably be understood and presumed by the plaintiff to have reconsidered his intention not to be further chargeable for articles which the plaintiff should deliver to his son.
By the defendant’s course of dealing with the plaintiff subsequently to the publication of his notice, he has waived his right to set up the notice as a bar to the plaintiff’s claim, and should not now he heard to insist that he is not liable on the ground that the goods were delivered to his minor son for whom he provided.
There is no error.
In this opinion the other judges concurred.